

115 S2773 RS: Driftnet Modernization and Bycatch Reduction Act
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 729115th CONGRESS2d SessionS. 2773[Report No. 115–430]IN THE SENATE OF THE UNITED STATESApril 26, 2018Mrs. Feinstein (for herself, Mrs. Capito, Ms. Harris, Mr. Wicker, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 11, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the management of driftnet fishing.
	
 1.Short titleThis Act may be cited as the Driftnet Modernization and Bycatch Reduction Act.
 2.DefinitionSection 3(25) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(25)) is amended by inserting , or with a mesh size of 14 inches or greater, after more.
		3.Findings and policy
 (a)FindingsSection 206(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826(b)) is amended—
 (1)in paragraph (6), by striking and at the end; (2)in paragraph (7), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (8)within the exclusive economic zone, large-scale driftnet fishing that deploys nets with large mesh sizes causes significant entanglement and mortality of living marine resources, including myriad protected species, despite limitations on the lengths of such nets..
 (b)PolicySection 206(c) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826(c)) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period and inserting ; and; and
 (3)by adding at the end the following—  (4)prioritize the phase out of large-scale driftnet fishing in the exclusive economic zone and promote the development and adoption of alternative fishing methods and gear types that reduce the incidental catch of living marine resources to the maximum extent possible..
 4.Transition programSection 206 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826) is amended by adding at the end the following—
			
				(i)Fishing gear transition program
 (1)In generalThe Secretary shall conduct a transition program to facilitate the phase-out of large-scale driftnet fishing and adoption of alternative fishing practices that minimize the incidental catch of living marine resources.
					(2)Permissible uses
 (A)In generalThe Secretary is authorized to provide funding to fishery participants for one or more of the following:
 (i)Any fee originally associated with a permit authorizing participation in a large-scale driftnet fishery, if such permit is surrendered for permanent revocation, and such permit holder relinquishes any claim associated with the permit.
 (ii)A forfeiture of fishing gear associated with a permit described in clause (i). (iii)The purchase of alternative gear with minimal incidental catch of living marine resources, if the fishery participant is authorized to continue fishing using such alternative gears.
 (B)Payment conditionThe Secretary may not make a payment to a fishery participant under subparagraph (A) unless the Secretary certifies that the permit authorizing participation has been permanently revoked and that no new permits will be issued to authorize such fishing.
 (3)Authorization of appropriationsThere is authorized to be appropriated for purposes of carrying out this subsection, $450,000 for each of fiscal years 2018 through 2020..
 5.ExceptionSection 307(1)(M) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(M)) is amended by inserting before the semicolon the following: “, unless such large-scale driftnet fishing—
			
 (i)deploys, within the exclusive economic zone, a net with a total length of less than two and one-half kilometers and a mesh size of 14 inches or greater; and
 (ii)is conducted prior to January 1, 2020..  1.Short titleThis Act may be cited as the Driftnet Modernization and Bycatch Reduction Act.
 2.DefinitionSection 3(25) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(25)) is amended by inserting , or with a mesh size of 14 inches or greater, after more.
		3.Findings and policy
 (a)FindingsSection 206(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826(b)) is amended—
 (1)in paragraph (6), by striking and at the end; (2)in paragraph (7), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (8)within the exclusive economic zone, large-scale driftnet fishing that deploys nets with large mesh sizes causes significant entanglement and mortality of living marine resources, including myriad protected species, despite limitations on the lengths of such nets..
 (b)PolicySection 206(c) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826(c)) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period and inserting ; and; and
 (3)by adding at the end the following—  (4)prioritize the phase out of large-scale driftnet fishing in the exclusive economic zone and promote the development and adoption of alternative fishing methods and gear types that minimize the incidental catch of living marine resources..
 4.Transition programSection 206 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826) is amended by adding at the end the following—
			
				(i)Fishing gear transition program
 (1)In generalThe Secretary shall conduct a transition program to facilitate the phase-out of large-scale driftnet fishing and adoption of alternative fishing practices that minimize the incidental catch of living marine resources.
 (2)Permissible usesAny permit holder participating in the transition program under paragraph (1) is eligible for a grant under section 316, if—
 (A)the grant is used only the purpose of covering— (i)any fee originally associated with a permit authorizing participation in a large-scale driftnet fishery, if such permit is surrendered for permanent revocation, and such permit holder relinquishes any claim associated with the permit;
 (ii)a forfeiture of fishing gear associated with a permit described in clause (i); or (iii)the purchase of alternative gear with minimal incidental catch of living marine resources, if the fishery participant is authorized to continue fishing using such alternative gears; and
 (B)the Secretary certifies that the permit authorizing participation has been permanently revoked and that no new permits will be issued to authorize such fishing..
 5.ExceptionSection 307(1)(M) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(M)) is amended by inserting before the semicolon the following: “, unless such large-scale driftnet fishing—
			
 (i)deploys, within the exclusive economic zone, a net with a total length of less than two and one-half kilometers and a mesh size of 14 inches or greater; and
 (ii)is conducted within 5 years of the date of enactment of the Driftnet Modernization and Bycatch Reduction Act.December 11, 2018Reported with an amendment